Per Curiam.
The law of this case is to be determined from the facts, which the jury have found to be substantially these: The defendant hired the plaintiff’s house from May 1, 1878, till May 1, 1879, at $1,000 per year, payable half yearly—to wit, in February and August. During 1878 and 1879 the parties negotiated about a rehiring for another year, from May 1, 1879. They disagreed as to the terms, and finally separated upon this ultimatum: that the defendant might have the house for the new term (May 1, 1879, to May 1, 1880) for $1,000 cash down, or at $100 a month (fols. 93, 94, 110 to 112; and see Letter Exhibit. A., fols. 114, 115). The defendant continued to occupy the house after May 1, 1879, and not having availed himself of the liberty of paying $1,000 cash down on the commencement of the term, became liable for the $100 per month. This, we think, is the legal effect of the transaction. This view the jury adopted.
We find no error in the proceedings at the trial, or in the judgment, which requires a new trial. It follows, therefore, that the judgment appealed from must be affirmed, with costs.
Note.—Affirmed on appeal by court of common pleas.